We concur in the judgment of affirmance in this case. But if the language of Judge O'QUINN, in disposing of the contention that the judgment should be reversed because of the failure of the trial judge to file findings of fact and conclusions of law, should be construed to mean that in all cases where a proper statement of facts accompanies the record on appeal the refusal or failure of the trial judge to prepare and file findings of fact and conclusions of law would not constitute reversible error, we do not concur in such construction. We think that where the trial court fails or declines to prepare and file findings of fact and conclusions of law, upon request of a party litigant, timely made, as required by article 2075, R.S., and such failure or refusal be shown in the record on appeal by proper bill of exception, then such failure or refusal on the part of the trial judge would constitute reversible error, in the absence of a proper statement of facts showing that the appellant was not prejudiced by the failure or refusal of the trial judge to file such findings and conclusions. Of course, where a proper statement of facts accompanies the record on appeal, from which it appears, as here, that there was no dispute or contradiction in the evidence as to the material issues of fact upon which the judgment is based, then it is clear that no prejudice could result to the appellant by reason of the failure or refusal of the trial judge to file separately his findings of fact and conclusions of law, and therefore *Page 966 
the judgment should not be reversed because of such refusal or failure.
With these remarks, we concur in full with Judge O'QUINN in the disposition he has made of this case.